Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 1/21/2021 amending claims 1 and 8. Claims 14-20 have been canceled and new claims 21-27 have been introduced.
In virtue of this communication, claims 1-13 and 21-27 are currently pending in the instant application. 

Response to Remarks
Applicant amends claims 1, 8, and traverses the 35 USC § 103 rejection based on prior arts Kerofsky (US 20110074803 A1) and Sullivan (US 20130093783 A1). The amendments and arguments have been fully considered. In response to the amendments, a new prior art Basil  (US 20180171154 A1) has been introduced to render the amended and traversed limitations obvious. In addition, in response to Applicant’s arguments, it is the combination of these three references ( Kerofsky, Sullivan and Basil) that renders claim 1 limitation obvious, instead of just Sullivan alone, which Applicant’s remarks have mostly focused on. The Office Action has been updated to show how the traversed limitation being rendered obvious from relevant portions of Kerofsky as well. 

Claim Objection
Claim 22 is objected to as the claim language “a surface having a maximum hardness of 10 GPa or more ...“ is self-contradicting. The 10 GPa hardness cannot be a maximum value when the claim language anticipates a value that is more. Clarification or correction is requested.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kerofsky; Louis Joseph (US 20110074803 A1, made of record in the IDS submitted on 3/5/2020) in view of Sullivan; James R. et al. (US 20130093783 A1, made of record in the IDS submitted on 1/6/2020) and Basil J D et al. (US 20180171154 A1) 
As to claim 1, Kerofsky discloses a display device, having reduced energy consumption ([0002] A viewer's visual system adapts based upon the lighting using during viewing. A display operating in low ambient conditions can be dimmer, using lower power, than when operating in a nominal ambient light level). 
Kerofsky fails to directly disclose the display device comprising a housing. 
However, in a similar field of endeavor, Sullivan discloses a display device comprising: a housing comprising a front surface, a back surface and side surfaces; and electrical components at least partially within the housing ([0137] FIG. 5 is a schematic diagram of a device for producing a color image, which may be observed by a human observer. The imaging device may include an image rendering unit such as e.g., a television, a display, ... The device 39 may be further comprised of an image rendering unit 40, which may be an image display or projector, such as a liquid crystal display 42; a plasma display 44). 
The combination of Kerofsky and Sullivan continues to teach the electrical components comprising a controller, a memory, and a display, the display at or adjacent the front surface of the housing (Sullivan [0137] ... Referring to FIG. 5, the imaging device 30 may include an image color rendering controller 32 or computer 32 or other processor comprising a central processing unit 34 and a memory 36. ...The device 39 may be further comprised of an image rendering unit 40, which may be an image display or projector); the controller being programmed to: 
a. determine lighting conditions ambient to the display device (Kerofsky fig. 8 [0099] FIG. 8 plots ambient illuminance in Lux (horizontal axis) with the luminance of a corresponding white point (vertical axis). The models represented by various model lines 82-85 in FIG. 8 may be used for selection of a white point that is dependent on ambient illumination.
Sullivan [0035] ... The method may further include providing a sensor for measuring the ambient light in the viewing environment), 
b. determine content that a user chooses to view on the display device (Sullivan [0033] A color-enhanced image display, television, or projection that maintains certain known colors and optimizes colorfulness .... For example, blue skies will be shifted towards purple, flesh tones will be altered in unpredictable ways, and many other color artifacts may be present, depending upon the content of the particular displayed/projected image), 
c. calculate the user's perception of display quality using an image appearance model (Kerofsky [0008] FIG. 2 is a chart showing an exemplary system comprising a perceptual brightness model, perceptual reference and a display model;
[0072] FIG. 2 is a block diagram showing the elements of some embodiments of the present invention and their interaction. These embodiments comprise a light sensor 20 which may sense the ambient light conditions around a display. In some embodiments, light sensor 20 may sense light incident on the front of the display, light reflected off the background of the display, light incident on the side of the display or may perform another light measurement related to the ambient light in a display environment. In some embodiments, light sensor 20 may comprise multiple light sensors at various locations in proximity to the display. In some embodiments, light sensor 20 may detect light in the visible spectrum. In some embodiments, light sensor 20 may detect light outside the visible spectrum, which may be indicative of visible light characteristics in the surrounding environment. In some embodiments, light sensor 20 may detect light color characteristics. In some embodiments, light sensor 20 may input information into a surround calculation module 21.
Sullivan [0045] In another aspect of the invention, the problem of displaying or projecting an image that is optimal in human visual perceptual terms regardless of the ambient light and background environment of the image is solved by using visual models to enhance the perceived colorfulness, contrast, or brightness of the image, thereby improving the perceived quality of the image), and 
d. adjust, when the perceived display quality is higher than a target display quality, display device conditions so that the perceived display quality matches the target display quality (Kerofsky Fig. 4 [0087] a perceptual reference is obtained 40. The perceptual reference may be specified by a reference surround luminance and display model data (e.g., black level, white point, and/or tonescale) in this surround luminance. In some embodiments, this reference may be generated by measuring the tonescale of a desired display in a reference surround or by individually specifying parameters such as reference black and white levels. In these embodiments, model properties may also be designated 42. These properties may be designated by user input or may be otherwise selected at some time before creation of the model.
[0089] Some embodiments of the present invention may be described with reference to FIG. 5. In these embodiments, a sensor may be used to measure 50 a surround characteristic or condition. In some embodiments, the surround characteristic may be related to the intensity of light incident on a display. In some embodiments, the measured surround characteristic may be processed or used as input for a calculation that yields a more relevant surround characteristic.
Sullivan [0045] ... The method may further include performing empirical visual studies to determine the dependence of the preference of colorfulness, contrast, or brightness on the ethnicities of the human observers, and defining the perceived quality of the image for each nationality of human observers. The method may further include adjusting the colorfulness, contrast, or brightness of the image based upon one of the ethnicities of the human observers) so as to reduce energy consumption ([0069] In another aspect of the invention, a method is provided for displaying a high quality color image while reducing power consumption of the display). 
It would have been obvious to one of ordinary skill in the art to combine Sullivan's housing with Kerofsky‘s display device, to provide a common and usual protection for the display device and its components. 
Kerofsky and Sullivan fail to directly disclose a reflectance of the display device. 
However, in a pertinent field of endeavor, Basil J D et al. discloses an anti-reflective coating applied to a touch screen displays, wherein the image appearance model is a function of a reflectance of the display device, the ambient lighting conditions, and the content ([0001-2] The present invention relates to coated articles, including touch screen displays, which comprise substrates coated with an anti-reflective coating. .. Information displays such as touch screen displays appear more and more frequently on interactive electronic devices. Reducing reflection of the screens caused by incident light is desired to maximize visibility of the displays in different lighting environments). 
It would have been obvious to one of ordinary skill in the art to apply Basil’s anti-reflective coating to Kerofsky‘s modified display device, because “Reducing reflection of the screens caused by incident light is desired to maximize visibility of the displays in different lighting environments”, as revealed by Basil in [0002]. 

As to claim 2, Sullivan further discloses the display device according to claim 1, wherein the ambient lighting conditions comprise illuminance ([0161] Other factors pertain to the “surround,” i.e., the viewing environment of the display or projection device 40, such as the ambient lighting of the room in which the display or projection occurs, .... If the room lighting is darker or brighter than a desired level, the generation of the 3DLUT 54 may include a visual adaptation transformation to produce a perception of improved viewing environment). 

As to claim 3, Sullivan further discloses the display device according to claim 1, wherein the ambient lighting conditions comprise color ([0161] Other factors pertain to the “surround,” i.e., the viewing environment of the display or projection device 40, such as the ambient lighting of the room in which the display or projection occurs, and the lighting and/or surface immediately surrounding the display/projection screen. In general, the 3DLUT values provide a displayed/projected image having more contrast, brightness, and colorfulness for any “surround”, i.e. viewing environment). 

As to claim 4, Sullivan further discloses the display device according to claim 1, wherein the ambient lighting conditions are actively sensed by the display device ([0068] ... The device may be provided with a sensor for measuring the ambient light in the viewing environment). 

As to claim 5, Sullivan further discloses the display device according to claim 1, wherein the content comprises one or more of video, movie, pictures, graphics, text, email ([0037] ... The image rendering unit may be selected from, but not limited to a projector, a television, a computer display, and a game display, and may use DMD, plasma, liquid crystal, liquid crystal-on-silicon modulation, or direct modulation of the light source. The light source may be an LED, OLED, laser, or lamp light sources. Without limitation, the image color rendering controller may be in communication with at least one of a cable TV set-top box, a video game console, a personal computer, a computer graphics card, a DVD player, a Blu-ray player, a broadcast station, an antenna, a satellite, a broadcast receiver and processor, and a digital cinema). 

As to claim 6, Sullivan further discloses the display device according to claim 1, wherein the target display quality is determined using the image appearance model ([0045] In another aspect of the invention, the problem of displaying or projecting an image that is optimal in human visual perceptual terms regardless of the ambient light and background environment of the image is solved by using visual models to enhance the perceived colorfulness, contrast, or brightness of the image, thereby improving the perceived quality of the image. 
See also claim 1 Office Action ). 

As to claim 7, Sullivan further discloses the display device according to claim 1, wherein the image appearance model approximates the user's perceived brightness, contrast, or color saturation of the content ([0035] The values in the lookup table may be calculated based upon a visual model of the human visual system and they may include modeling to improve the perceived brightness or contrast or colorfulness for different viewing environments). 

As to claim 8, Basil further discloses the display device according to claim 1, wherein the display device comprises a cover substrate, the cover substrate comprising an anti-reflection coating (Fig. 1)

As to claim 9, Sullivan further discloses the display device according to claim 1, wherein the display device operating conditions comprise luminance output ([0079] ... In other embodiments, decreasing the power to the display reduces the brightness of the image to a level brighter than the base level, i.e., some power reduction to the display is achieved while also providing a brighter display). 

As to claim 10, Sullivan further discloses the display device according to claim 1, wherein the display device operating conditions comprise color gamut ([0133] The color gamut of an image rendering unit, such as a display, television, and/or projector is defined by the maximum colors that can be produced by that image rendering unit with combinations of its primary colors. FIG. 3 shows the color gamuts of various image rendering technologies). 

As to claim 11, Kerofsky further discloses the display device according to claim 1, wherein adjusting the display device operating conditions is a function of display device reflectance ([0072] FIG. 2 is a block diagram showing the elements of some embodiments of the present invention and their interaction. These embodiments comprise a light sensor 20 which may sense the ambient light conditions around a display. In some embodiments, light sensor 20 may sense light incident on the front of the display, light reflected off the background of the display). 

As to claim 12, Kerofsky further discloses the display device according to claim 1, wherein the display device reflectance is actively sensed by the display device ([0072] FIG. 2 is a block diagram showing the elements of some embodiments of the present invention and their interaction. These embodiments comprise a light sensor 20 which may sense the ambient light conditions around a display. In some embodiments, light sensor 20 may sense light incident on the front of the display, light reflected off the background of the display). 

As to claim 13, Basil and Kerofsky further disclose the display device according to claim 1, wherein the display device comprises a total reflectance of 3% or less (Basil [0043] Coated articles of the present invention typically demonstrate a single-side integrated specular-only reflectance less than 3.20%, such as less than 3.00%, or less than 2.80%, between the wavelengths of 380 nm and 780 nm. 
See also Kerofsky [0073] 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233). 

As to claim 21, Basil further discloses the display device according to claim 1, wherein the cover substrate comprises a first-surface photopic average reflectance of 1% or less over an optical wavelength regime from about 380 nm to about 720 nm (Fig. 1 teaches a dip coated surface with reflectance value relationship over a wavelength regime range. To discover the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 ). 

As to claim 22, Basil further discloses the display device according to claim 1, wherein the cover substrate comprises a surface having a maximum hardness of 10 GPa or more over indentation depths from 100-500nm (Paragraphs [0051] and [0097] teaches the hardness of the substrate, but without specifying a numerical value, however, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
See also the related Claim Objection ). 

As to claim 23, Kerofsky and Sullivan further disclose the display device according to claim 1, wherein the display device further comprises a contrast ratio (CR) of at least 5 at a display luminance of 200 cd/m2 under an ambient lighting illuminance of 1,000 lux (Kerofsky Fig. 8 and paragraphs [0099-0100] show a display luminance range under an ambient lighting illuminance of 0 to 2,000 lux. Kerofsky Fig. 10 teaches different gray levels vs illuminance and Fig. 11 paragraph [0104] teaches “Display panel ... may comprise contrast ratio data for various backlight settings or a model that generates contrast ratio data based on backlight setting”. 
Application Specification mentions a contrast ratio range but does not explain why the 
display device needs to be within this range. The Office considers this a design option not critical to the function of the display device. Also, Kerofsky and Sullivan’s display will have a CR range of values, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233). 

As to claim 24, Kerofsky, Sullivan and Basil further disclose the display device according to claim 1, wherein the display device further comprises a calculated perceived contrast length (PCL) of at least 20 at a display luminance of 200 cd/m2 under an ambient lighting illuminance of 1,000 lux (Kerofsky, Sullivan and Basil do not directly disclose the term “perceived contrast length”. In fact, based on Examiner’s USPTO EAST search on ALL database, Applicant Specification appears to be the only literature that uses the term. Nevertheless, Application Specification [0078] discloses “One metric of human perception of contrast is perceptual contrast length (PCL), which uses a perceived brightness metric BQ. Various methods exist to calculate PCL, and other metrics may be developed (other than PCL and BQ) to describe the human perception of contrast and brightness”. 
Applicant thus admits “perceived contrast length” is a measure of  human perception of contrast, and there are other metrics to define the term, with various methods for its calculation or measurement. 
Based on Applicant’s own teaching, at least Kerofsky Figs. 8-11 disclose this self-titled “perceived contrast length” concept, which subject to various display luminance and ambient lighting illuminance conditions. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233). 

As to claim 25, Kerofsky, Sullivan and Basil further disclose a display device, having reduced energy consumption, comprising: a housing comprising a front surface, a back surface and side surfaces; and electrical components at least partially within the housing, the electrical components comprising a controller, a memory, and a display, the display at or adjacent the front surface of the housing (the preceding limitation is the same as claim 1, it is thus rejected with similar rationale as explained in claim 1 Office Action). 
Kerofsky further discloses the controller being programmed to 
(i) determine that an ambient light illuminance value is 1000 lux to 10,000 lux, and 
(ii) as a consequence, cause the display luminance to be 220 cd/m2 to 280 cd/m2 (Fig. 8 and paragraphs [0099-0100] teach various ambient light illuminance value and the corresponding display luminance. To discover the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233). 
The motivation to combine Kerofsky and Sullivan applied in claim 1 is also applicable to the current claim. 


As to claim 26, Kerofsky, Sullivan and Basil further disclose the display device according to claim 25, wherein the display device further comprises a calculated perceived contrast length (PCL) of at least 20 when the controller determines that the ambient light illuminance is 1,000 lux (the preceding limitation is similar to that of claim 24, it is rejected with similar rationale as explained in claim 24 Office Action). 

As to claim 27, Kerofsky, Sullivan and Basil further disclose a display device, having reduced energy consumption, comprising: a housing comprising a front surface, a back surface and side surfaces; and electrical components at least partially within the housing, the electrical components comprising a controller, a memory, and a display, the display at or adjacent the front surface of the housing; the controller being programmed to: a. determine lighting conditions ambient to the display device, b. determine content that a user chooses to view on the display device, 
c. calculate the user's perception of display quality using an image appearance model, and d. adjust, when the perceived display quality is higher than a target display quality, display device conditions so that the perceived display quality matches the target display quality so as to reduce energy consumption (the preceding limitation is the same as claim 1, it is thus rejected with similar rationale as explained in claim 1 Office Action). 
Kerofsky and Sullivan further disclose wherein the display device comprises a total reflectance of 3% or less (the preceding limitation is the same as claim 13, it is thus rejected with similar rationale as explained in claim 13 Office Action). 
The motivation to combine Kerofsky and Sullivan applied in claim 1 is also applicable to the current claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621